Honorable Frank G. Svadlenak, Chairman,
Revenue and Taxation Centmittee,
House of Representatives,
Austin, Texas                Opinion No1 V-159
                             Re:   Censtructionof House
                                   B.;m;o2, 50th Legis-
                                          *
Dear Sir:
          Your request far an opinion by this departb
meriton the above subject matter is as fellews:
         "The Committee 411 Revenue and Taxa-
    tion has directed me, a8 Chairman of the
    Committee,to ask for the fallowin opin-
    ions from the Attorne General of *exas
    in regard to H. BI 61282.
         "The questions to be ascertainedare
    this:
              Thisbill seeks to amend the Gm-
    nibus?ix Bill: Hi Be #8. Under the caption
    of this bill w&t, if any tax amendment
    would be germane te this bill?
         '2. Would ether sections ef the Gm-
    nibus Tax Bill, H. De #g be opened up by
    the caption of thle bill!
         “3. Would lega&ized herse racing and
    gp,fo;tutual
               betting be germane te this

          We shall answer your questions in the order
in which you state them,
         1. The Title to House Bill No. 202, 58th’
Legislatureis as follews:
Hon. Frank G. Svadlenak - Page 2                 v-159


       "AN ACT amending Section 6 of.Article III
           of House Bill No. 8, Acts, Forty-fourth
           Legislature, Third Called Session, as
           amended and re-enacted by H. B. No.
           377, Acts of the Regular Session,
           Forty-fifth Legislature, exempting from
           taxation any admission collected for
           dances, moving pictures, operas, plays
           and musical entertainments, all pro-
           ceeds of which inure exclusively to
           the benefit of State, ,religious, edu-
           cational or charitable institutions,
           organizations, or societies, or for
           any type of exhibition or amusement
           conducted by and for which all of the
           net proceeds inure to the benefit of
           a non-profit corporation, organized
           and chartered under the laws of the
           State of Texas, for the purpose of
           encouraging agriculture by the main-
           tenance of public fairs and exhibi-
           tions of live stock, and declaring an
           emergency."
         'Under the subject, as stated in the title to
this Bill, no amendment of Section 6 would be permissi-
ble except the specific one mentioned in full in the
title. Under an amendment Act such as this where the
proposed amendment is specifically named in the title,
any amendment beyond that named would be void under the
doctrine of defective or misleading titles.
          A short statement of the title without enu-
merating the particulars in which the existing section
is to be amended, would authorize any amendment what-
ever that was pertinent to~the general purpose or sub-
ject of the section. Thus, the title could be am,cn;ed
without such limiting specificness as follows:
Act amending Section 6 of Article fI1 of House-Bill No.
8, Acts 44th Legislature, Third Called~Session, as a-
mended and re-enacted by House Bill No. 377, Acts of
the Regular Session, 45th Legislature."
          2. No section of the Omnibus Tax Bill, House
Bill No. 8, other than Section 6 specially named in the
title, would be or could be affected by the passage of
House Bill No. 202 being considered.
Hon. Frank G, Svadlenak - Page 3                     v-159



              Legalized horse racing and pari-mutual
betting wo%.d not be germane to the subject of this
bill,


          The title to Ha B. No. 202? 50th
     Legislature being to amend Section 6 of
     Article III,of House Bill No. 8, 44th
     Legislature, in specific respects, no
     amendment other than that so named would
     be germane to the Bill.

          Under such title, legalized horse
     racing and pari-mutual betting would not
     be germane to the Bill.
                                   Yours   very truly,
                            ATTORNEY GENERAL OF TEXAS



                                              Ocie-Speer     l
                                              Assistant
0S:WB:erc

                            APPROVED APRIL 23, 1947

                            5iL.w    iTdtii!d
                            ATTORNEY GENERAL